362 S.W.2d 862 (1962)
Earl FAIL, Appellant,
v.
The STATE of Texas, Appellee.
No. 34929.
Court of Criminal Appeals of Texas.
December 5, 1962.
*863 Frank Sparks, Eastland, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
Our prior opinion is withdrawn.
The record contains no statement of facts and no bills of exception.
The indictment was in two counts, the first alleging the offense of forgery. The second count alleged that appellant passed the forged instrument, knowing it to be forged, with intent to injure and defraud.
Appellant pleaded not guilty in a trial before a jury. The court in his charge withdrew the first count of the indictment, and submitted only the second count. The jury found appellant guilty as charged in the second count of the indictment and assessed the punishment at 2 years.
The judgment entered upon the verdict adjudged appellant guilty "of the offense of Forgery and Passing a forged instrument, as found by the jury." The sentence recites that appellant "has been adjudged guilty of Forgery and Passing a forged instrument."
The judgment and sentence are reformed so as to conform to the jury's verdict and show that appellant was adjudged guilty and sentenced for the offense of passing as true a forged instrument in writing.
The reformation of the record complies with the prayer of appellant's motion for rehearing, otherwise nothing is presented for review.
As reformed, the judgment is affirmed.